         Case 1:20-cv-10192-MKV Document 13 Filed 03/17/21 Page 1 of 1


                                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                               ELECTRONICALLY FILED
                                                                            DOC #:
 JOSUE ROMERO,                                                              DATE FILED: 3/17/2021

                                Plaintiff,
                                                                     1:20-cv-10192-MKV
                        -against-
                                                                  ORDER OF DISMISSAL
 MARTIN SIDOR FARMS, INC.,

                                Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from the parties informing the Court that the parties have

reached a settlement in principle [ECF No. 12]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the Parties are unable to memorialize their agreement

in writing, and as long as the application to restore the action is made by April 16, 2020. If no

such application is made by that date, today’s dismissal of the action is with prejudice. See Muze,

Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
                                                      _ ______
                                                      __    ____________________
                                                                               ____
                                                                               __ ___________
Date: March 17, 2021                                  MARY YKKAY    VYSKOCIL
                                                               AY VYSYSKOCI
                                                                     YS       CIIL
      New York, NY                                    United States District
                                                             States Di strict Judge
                                                                     ist
